Citation Nr: 9920631	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-42 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of or payment for the costs of 
unauthorized medical services provided by Kimberly Quality 
Care and R. J. Wolf, D.O., during the period from June 9 to 
[redacted], 1993.

(The issue of entitlement to accrued benefits is the subject 
of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant & daughter


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to June 
1958, from October 1961 to August 1962, and from August 1962 
to September 1979.  His death occurred on June [redacted], 1993, 
and this matter is being pursued by the veteran's widow. 

The issue of the appellant's entitlement to 
reimbursement/payment for unauthorized medical services in 
the form of home nursing services provided by Kimberly 
Quality Care from June 9 to 18, 1993, was previously before 
the Board of Veterans' Appeals (BVA or Board) in May 1997, 
when such issue was remanded to the Department of Veterans 
Affairs (VA) Medical Center in Muskogee, Oklahoma, for 
further development, to include clarification of the proper 
appellant and her representative, retrieval of medical 
records, and initial adjudication of the claim for 
reimbursement/payment by R. J. Wolf, D.O., for unauthorized 
medical services furnished the veteran from June 9 to 18, 
1993.  Following the completion of such actions, the case was 
returned to the Board for further review.


FINDINGS OF FACT

1.  During the period from June 9 to 18, 1993, the veteran 
had a total disability, permanent in nature, resulting from 
service-connected disabilities.

2.  Medical services furnished by Kimberly Quality Care and 
R. J. Wolf, D.O., to the veteran during the period from June 
9 to [redacted], 1993, were rendered for a medically emergent 
condition involving the veteran's malignant lung tumor with 
metastases and severe decubiti of the pelvic area.

3.  VA or other Federal facilities were not feasibly 
available to the veteran from June 9 to [redacted], 1993, and an 
attempt to use them beforehand or obtain prior authorization 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of or payment 
for the costs of unauthorized medical services provided the 
veteran by Kimberly Quality Care and R. J. Wolf, D.O., during 
the period from June 9 to [redacted], 1993, have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended by the appellant that in the period 
immediately preceding the veteran's death, VA failed to 
furnish the veteran the medical care he needed.  The 
appellant argues that the veteran was discharged from a six-
week VA hospital stay on May 12, 1993, for treatment of 
terminal cancer, and that the only provision made by VA for 
additional care was that of a visiting nurse three times 
weekly for a one-hour period.  When seen on a routine 
outpatient visit on June 8, 1993, at the VA Outpatient Clinic 
in Tulsa, the veteran it is alleged was told that he would be 
again seen in one month's time; later that same day or on the 
next day, the appellant contacted Dr. Wolf who prescribed 
immediate care for pain reduction and decubiti of the lower 
back, including around-the-clock nursing care.  When the 
veteran's attending VA physician was contacted as to whether 
VA would pay for the unauthorized medical services, the 
appellant was instructed that a decision as to those medical 
services would be made when he was seen in one month.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the Department 
of Veterans Affairs, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability; 

(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United State, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. 

In this matter, no question is presented as to whether 
subsections (a) and (b) of 38 C.F.R. § 17.120 were met in 
this case; the record so indicates and it is of note that the 
Medical Administration Service (MAS) physician who decided 
the claims in question ultimately conceded that the only 
remaining question was whether VA or other Federal facilities 
were feasibly available to the veteran during the time frame 
in question.  Such physician determined in June and July 1998 
that the medical services of Kimberly Quality Care and Dr. 
Wolf were obtained at the personal preference of the 
veteran's family, when in fact VA or Federal facilities were 
feasibly available.  Based on the circumstances presented, 
including the professional opinions offered by Dr. Wolf as to 
the veteran's medical condition during the period from June 9 
to [redacted], 1993, and the quality of medical care received from VA 
prior to that date, it is concluded that VA or other Federal 
facilities were not reasonably available to the veteran, such 
that the appellant must be reimbursed or paid for the 
unauthorized medical services herein at issue.

The record reflects that the existence of large cell, 
undifferentiated carcinoma of the left mediastinum with 
metastases was initially indicated in April 1993 during a VA 
hospitalization.  A period of hospitalization had been 
initiated in late March 1993, and upon transfer, the veteran 
remained hospitalized by VA through May 12, 1993.  At the 
time of such hospital discharge, it was set forth that the 
veteran's prognosis was terminal.  Further hospital care by 
VA was required from May 18 to 25, 1993, and the record is 
devoid of evidence indicating that any of the hospital 
discharges since April 1993 were effected by actions of the 
veteran or by others on his behalf against medical advice.

By rating decision of May 1993, the Regional Office (RO) in 
Muskogee, Oklahoma, found the veteran entitled to a total 
disability evaluation for compensation on the basis of 
individual unemployability, due to multiple service-connected 
disabilities, effective from August 1992.  No future 
examination was then noted to be scheduled.  

Evidence on file further reveals that VA had previously 
authorized home health visits for skilled nursing care and 
medication administration for the veteran, which were to be 
scheduled three times weekly for a two-month period beginning 
in May 1993.  Entries in the veteran's medical records as to 
that care are limited to two dates, June 3 and June 10, 1993, 
showing as of June 3 that the veteran had a worsening skin 
rash from the abdomen to the back surrounding decubiti, 
audible wheezing, and a history of an elevated body 
temperature to 101.3 degrees.  The physician's response was 
to prescribe an Albuterol inhaler that was to be mailed to 
the veteran and an instruction that if the skin rash worsened 
or the body temperature was further elevated, the veteran was 
to be brought to the hospital.  The entry on June 10 focused 
on the appellant's decision to switch to a private physician 
and nursing care, noting the distance of 80 miles from the VA 
facility to the veteran's residence in Skiatook, Oklahoma.

Shown by the record is that Dr. Wolf initially examined the 
veteran on June 9, 1993, when it was noted that there was a 
grave need for immediate treatment and that adequate 
treatment had not been provided to that date.  Clinically, 
there were noted to be severe, Stage 4 decubiti as large as 
saucers in the pelvic area as a result of staying too long in 
one position and not being turned.  No decubiti prevention 
techniques were noted to be in use.  The veteran's decubiti 
were found by Dr. Wolf to have been the product of negligence 
and malpractice.   

Medical determinations such as determinations of the need for 
and appropriateness of specific types of medical care and 
treatment for an individual are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101(b) 
(1998).  The Board does not herein undertake any such 
adjudication.  Rather, the focus here is solely on the 
question of whether VA or other Federal facilities were 
feasibly available to the veteran and implicit in that 
determination necessarily must be consideration of the 
reasonableness of the actions of the veteran or others on his 
behalf in procuring the unauthorized medical services at 
issue.  Contrary to the MAS physician's determinations in 
June and July 1998, there is no indication that private 
medical services were sought in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.  The Board 
likewise finds unpersuasive the notation in March 1994 of 
"no error noted" by the Chief of Staff of the VA medical 
facility as to the appellant's assertions of inadequate 
medical care following the veteran's last hospital discharge.  
Such notation was cursory and totally without elaboration as 
to the underlying reason(s).  On the other hand, the 
appellant and her daughter have offered credible testimony 
that is not otherwise contradicted by the record that they 
were instructed by the veteran's treating VA physician on 
June 8, 1993, that no further medical care from a physician 
was required for a one-month period and that no decision as 
to their request for alternative medical services would be 
considered until the veteran's next regularly scheduled 
appointment in July 1993.  Such response is tantamount to a 
refusal to treat, based on the demonstrated gravity of the 
veteran's medical state.  The record otherwise indicates that 
VA or other Federal facilities were approximately 80 miles 
away and the circumstances in which the veteran and the 
appellant found themselves were such that VA or other Federal 
medical facilities were not feasibly available and an attempt 
use VA or Federal facilities or obtain prior authorization 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  
Accordingly, entitlement of the appellant to 
reimbursement/payment of those unauthorized medical services 
received by the veteran during the period from June 9 to [redacted], 
1993, by Kimberly Quality Care and R. O. Wolf, M.D., is 
established.


ORDER

Reimbursement of or payment for unauthorized medical services 
received by the veteran during the period from June 9 to [redacted], 
1993, by Kimberly Quality Care and R. O. Wolf, M.D., is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

